PER CURIAM.
This appeal is from an order denying application for relief pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. The order was predicated, inter alia, on the ground of insufficient allegations in the motion to vacate, and must be affirmed on the basis of Dias v. State, Fla. App.1963, 158 So.2d 766. However, there being possible merit in defendant’s plea for relief, we affirm without prejudice to subsequent proceedings on proper motion pursuant to Criminal Procedure Rule No. 1.
Affirmed.
SMITH, C. J., and SHANNON and ANDREWS, JJ., concur.